Voto concurrente del
Juez Asociado Señor Martín
al cual se une el Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 21 de septiembre de 1977
Concurro con el resultado por entender que bajo las cir-cunstancias presentes en este caso en que los testigos tuvie-ron oportunidad de observar al acusado al cometerse los hechos punibles, la posterior identificación del acusado en el cuartel de la policía ofreció la suficiente certeza que impidió un error irreversible en la identificación según reconocimos en Pueblo v. Morales Romero, 100 D.P.R. 436 (1972); Pueblo v. Medina Jiménez, 102 D.P.R. 320 (1974); Pueblo v. Rivera Vázquez, 102 D.P.R. 758 (1974), y Pueblo v. Suárez Sánchez, 103 D.P.R. 10, 19 (1974) (en reconsideración).
—O—
Voto Particular del
Juez Asociado Señor Irizarry Yunqué
al cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 21 de septiembre de 1977
Estoy conforme con la sentencia del Tribunal. Pero debo consignar una vez más mi preocupación, expresada en mi opinión disidente en Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976), de que la policía ignore la norma de Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969), no obstante nuestra censura de que se ignore dicha norma, hecha en Pueblo v. Montañez Ramos, 100 D.P.R. 911, 923-924 (1972) y reiterada en Pueblo v. Tanco, 101 D.P.R. 75 (1973) y en Pueblo v. Delgado Meléndez, 101 D.P.R. 79, 80-81 (1973).
*228Según surge de la sentencia, la señora Pagán fue condu-cida al cuartel de policía al día siguiente de perpetrado el robo, y se le mostró al acusado solo, para su identificación, lo cual ella hizo. No se ofrece justificación alguna para que se prescindiera del procedimiento de identificación que para garantía del debido proceso de ley adoptamos y reiteramos en los casos arriba citados.
El error de la policía quedó, sin embargo, salvado por la identificación que del apelante hizo Pedro Meléndez, de entre tres hombres que le llevó la policía el día después de ocurrir el delito. Por eso estoy conforme en que procede confirmar la sentencia.
El Juez Asociado Señor Rigau no intervino.